Case 3:16-bk-02232-JAF   Doc 177-1   Filed 09/09/19   Page 1 of 9




                  EXHIBIT A
         Case 3:16-bk-02232-JAF               Doc 177-1        Filed 09/09/19        Page 2 of 9




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


IN RE:
                                                                        CHAPTER 11
Premier Exhibitions, Inc., et al.,1
                                                                        Case No. 3:16-bk-02232-JAF

                                                                        (Jointly Administered)
                 Debtors.



        [PROPOSED] ORDER (A) CONTINUING THE COMBINED HEARING;
         (B) EXTENDING THE DEADLINE FOR SUBMITTING (I) THE BRIEF
        IN SUPPORT OF CONFIRMATION AND (II) THE BALLOT REPORT;
             (C) FURTHER EXTENDING THE DEADLINE FOR CERTAIN
         CONSTITUENTS TO FILE OBJECTIONS TO THE AMENDED PLAN;
                     AND (D) GRANTING RELATED RELIEF

         Upon the motion (Docket No. ) (the "Motion")2 of the above-captioned debtors and

debtors-in-possession (collectively, the "Debtors") filed on September 9, 2019, seeking entry

of an order (this "Order"), (A) continuing the Combined Hearing, (B) extending the deadline


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
       Case 3:16-bk-02232-JAF          Doc 177-1     Filed 09/09/19      Page 3 of 9




for submitting (I) the Confirmation Brief and (II) the Ballot Report; (C) further extending the

deadline for certain constituents to file objections to the amended Plan, and (D) granting

related relief, all as set forth more completely in the Motion; and the Court having jurisdiction

over this matter pursuant to 28 U.S.C §§ 157 and 1334; and this Court having found that this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C §§

1408 and 1409; and this Court having found that the Debtors' notice of the Motion was

appropriate under the circumstances and that no other or further notice need be provided; and

the Court having reviewed the Motion and determined that the legal and factual bases set forth

in the Motion establish just cause for the relief requested and granted herein and that such

relief is in the best interests of the Debtors' estates, their creditors, and other parties-in-

interest; and the Court having considered and overruled on the merits any objections to the

Motion; and that adjournment of the Combined Hearing and related deadlines is reasonable

and appropriate under the circumstances and that the Debtors have shown "good cause,"

within the meaning of Local Rule 5071-1, therefore; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefore,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The following dates and deadlines are hereby modified (all times prevailing

Eastern Time), subject to further modification as necessary, as follows:
       Case 3:16-bk-02232-JAF         Doc 177-1     Filed 09/09/19     Page 4 of 9




         Event                     Original Date                     Rescheduled Date

 Combined Hearing        September 12, 2019 at 10:00 a.m. October 11, 2019 at 10:00
                                                          a.m.

 Deadline to      File September 11, 2019                     October 10, 2019
 Confirmation Brief

 Deadline to       File September 10, 2019                    October 9, 2019
 Voting Report

 Deadline to Object to August 29, 2019 at 4:00 p.m.           September 27, 2019 at 4:00
 the Plan with respect                                        p.m.
 to the Creditors’
 Committee, 417 Fifth
 Ave,     LLC,     the
 Secured Lenders (as
 defined     in    the
 Disclosure
 Statement), Akerman,
 LGB and the plaintiff
 in the Adversary
 Proceeding



       3.     The notice of adjournment, substantially in the form attached hereto as

Schedule 1 (the "Notice of Adjournment"), constitutes adequate and sufficient notice of the

(rescheduled) Combined Hearing and related deadlines, in satisfaction of the requirements of

the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

       4.     The Debtors shall cause the Notice of Adjournment to be served via first-class

mail, not later than three (3) business days after entry of this Order, on all parties to whom

the Debtors served a Combined Hearing Notice in connection with the Disclosure Statement

Order (such parties, the "Notice Parties"); provided, however, that Debtors are not required

to serve the Notice of Adjournment on any Notice Parties (i) who, prior to the date hereof,
       Case 3:16-bk-02232-JAF        Doc 177-1       Filed 09/09/19    Page 5 of 9




have requested removal from the Debtors' service lists; or (ii) from whom (a) the Debtors

received returned mail in connection with the Combined Hearing Notice and (b) were

thereafter unable to locate a replacement address.

       5.     This Order is without prejudice to the Debtors' ability to request any further

adjournment of the Combined Hearing beyond the continuance set forth in the Modified

Schedule and to extend related dates and deadlines. The Combined Hearing (and related dates

and deadlines) may be further adjourned from time to time without further notice to creditors

and other parties-in-interest by an announcement of the adjourned date at the Combined

Hearing or any adjournment thereof or by an appropriate filing with the Court.

       6.     Notice of the Motion as provided by the certificate of service attached thereto

shall be, and hereby is, deemed good and sufficient notice of such Motion, and the

requirements of the applicable Bankruptcy Rules are satisfied by such notice.

       7.     Notwithstanding any provisions of the Bankruptcy Code, Bankruptcy Rules, or

Local Rules to the contrary, the terms and conditions of this Order are immediately effective

and enforceable upon its entry.

       8.     To the extent any of the deadlines set forth or other relief granted herein do

not comply with the Bankruptcy Rules or the Local Rules, such rules are waived, and the

terms of this Order shall govern.

       9.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.    The Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.
Case 3:16-bk-02232-JAF   Doc 177-1   Filed 09/09/19   Page 6 of 9




                         SCHEDULE 1
         Case 3:16-bk-02232-JAF     Doc 177-1     Filed 09/09/19    Page 7 of 9




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


IN RE:
Premier Exhibitions, Inc.;                               Case No. 3:16-bk-02232-JAF
Premier Exhibitions Management, LLC;                     Case No. 3:16-bk-02233-JAF
Premier Exhibitions International, LLC;                  Case No. 3:16-bk-02234-JAF
Premier Exhibitions NYC, Inc.;                           Case No. 3:16-bk-02235-JAF
Premier Merchandising, LLC;                              Case No. 3:16-bk-02236-JAF
Dinosaurs Unearthed Corp.;                               Case No. 3:16-bk-02237-JAF

Arts and Exhibitions International, LLC;                 Case No. 3:16-bk-02238-JAF

                                                         (JOINTLY ADMINISTERED
              Debtors.                                   UNDER LEAD CASE 3:16-bk-02232)



            NOTICE OF ADJOURNMENT OF (A) HEARING TO CONSIDER
          (I) FINAL APPROVAL OF DEBTORS’ DISCLOSURE STATEMENT
         AND (II) CONFIRMATION OF DEBTORS’ PLAN OF LIQUIDATION;
              AND (B) CERTAIN DEADLINES ASSOCIATED THEREWITH

TO:      ALL PARTIES IN INTEREST

       PLEASE TAKE NOTICE THAT, on June 13, 2019, the United States Bankruptcy
Court for the Middle District of Florida (the "Court") entered an Order (Docket No. 111)
(the    "Disclosure    Statement        Order")     which,     among     other    things:

              (i) preliminarily approved the Disclosure Statement to
              Accompany Plan of Liquidation of the Debtors under Chapter
              11 of the Bankruptcy Code (Docket No. 82) (the “Disclosure
              Statement”) and permitted its use by the above-captioned
              debtors and debtors-in-possession (the “Debtors”) in soliciting
              acceptances or rejections of the Plan of Liquidation of the
              Debtors under Chapter 11 of the Bankruptcy Code (Docket No.
              81) (the “Plan”);
           Case 3:16-bk-02232-JAF                Doc 177-1        Filed 09/09/19       Page 8 of 9




                    -and-

                    (ii) scheduled a combined hearing to consider (a) final approval
                    of the Disclosure Statement and (b) confirmation of the Plan
                    (together, the "Combined Hearing") on September 12, 2019 at
                    10:00 AM (prevailing Eastern Time) before the Honorable Jerry
                    A. Funk, United States Bankruptcy Court Judge, in Courtroom
                    4D of the Bankruptcy Court, 300 North Hogan Street,
                    Jacksonville, Florida, 32202.

       PLEASE TAKE FURTHER NOTICE THAT, by Order of the Court dated
September , 2019 (Docket No. ), THE COMBINED HEARING AND CERTAIN
RELATED DEADLINES HAVE BEEN CONTINUED AND RESCHEDULED as set
forth below:

             Event                            Original Date                          Rescheduled Date

    Combined Hearing             September 12, 2019 at 10:00 a.m. October 11, 2019 at 10:00
                                                                  a.m. (prevailing Eastern
                                                                  Time)

    Deadline to      File September 11, 2019                                   October 10, 2019
    Confirmation Brief3

    Deadline to           File September 10, 2019                              October 9, 2019
    Voting Report4

    Deadline to Object to August 29, 2019 at 4:00 p.m.                         September 27, 2019 at 4:00
    the Plan with respect                                                      p.m.
    to the Creditors’
    Committee, 417 Fifth
    Ave,     LLC,     the
    Secured Lenders (as
    defined     in    the
    Disclosure
    Statement), Akerman,
    LGB and the plaintiff
    in the Adversary
    Proceeding



3
    This is a deadline for the Debtors; it does not affect any other party herein.
4
    This is a deadline for the Debtors; it does not affect any other party herein.
         Case 3:16-bk-02232-JAF      Doc 177-1     Filed 09/09/19    Page 9 of 9




       PLEASE TAKE FURTHER NOTICE THAT, except as otherwise explicitly
provided herein, all other deadlines established by the Disclosure Statement Order remain
the same.

       PLEASE TAKE FURTHER NOTICE THAT the Combined Hearing (rescheduled
to October 11, 2019 at 10:00 a.m. (prevailing Eastern Time)) will take place before the
Honorable Jerry A. Funk, United States Bankruptcy Court Judge, in Courtroom 4D of the
Bankruptcy Court, 300 North Hogan Street, Jacksonville, Florida, 32202. The Combined
Hearing may be continued from time to time by announcement in open court or Filed on the
docket. In accordance with the Plan, the Plan or Disclosure Statement may be modified, if
necessary, prior to, during or as a result of the Combined Hearing, without further notice.

        PLEASE TAKE FURTHER NOTICE THAT you may obtain copies of any
documents referenced herein by (i) submitting a request via email to
prxiplanquestions@troutman.com; (ii) addressing a written request to counsel to the Debtors,
Troutman Sanders LLP, attn: Harris B. Winsberg and Matthew R. Brooks, 600 Peachtree
Street NE, Suite 3000, Atlanta, GA 30308; or (iii) calling 404.885.3000. In the alternative,
you may obtain copies of the foregoing documents for small fee from PACER
(https://ecf.flmb.uscourts.gov/).

Dated: September , 2019



 TROUTMAN SANDERS LLP                          NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP

 Harris B. Winsberg (FL. Bar No. 0127190)      Lee D. Wedekind, III (FL Bar No. 670588)
 Matthew R. Brooks (GA Bar No. 378018)         50 N. Laura Street, Suite 4100
 600 Peachtree Street NE, Suite 3000           Jacksonville, Florida 32202
 Atlanta, GA 30308                             (904) 665-3656 (direct)
 (404) 885-3000 (phone)                        (904) 665-3699 (fax)
 (404) 962-6990 (fax)                          lee.wedekind@nelsonmullins.com
 harris.winsberg@troutmansanders.com
 matthew.brooks@troutmansanders.com            Co-Counsel for the Debtors and Debtors in
                                               Possession
 Counsel for the Debtors and Debtors in
 Possession




~#4841-6048-5796~
